Case 0:19-cv-60199-CMA Document 4 Entered on FLSD Docket 02/11/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-60199-CIV-ALTONAGA/Seltzer

 NOAH WITT,

        Plaintiff,
 vs.

 THE LAW OFFICES OF MITCHELL
 D. BLUHM & ASSOCIATES, LLC,

       Defendant.
 __________________________________/

                                              ORDER

        THIS CAUSE came before the Court upon a sua sponte examination of the record.

 Federal Rule of Civil Procedure 4(m) requires service of summons and complaint to be perfected

 upon defendants within 90 days after the filing of the complaint. Plaintiff filed this action on

 January 23, 2019, and to date, there is no indication in the court file that Defendant has been

 served with the summons and Complaint. It is therefore

        ORDERED AND ADJUDGED that on or before April 23, 2019, Plaintiff shall perfect

 service upon the Defendant or show cause why this action should not be dismissed for failure to

 perfect service of process. Failure to file proof of service or show good cause by April 23 will

 result in a dismissal without prejudice and without further notice.

        DONE AND ORDERED in Miami, Florida, this 11th day of February, 2019.



                                                          _________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE
 cc:    counsel of record
